Exhibit 10.45 LEASE ARTICLE 1. LEASE TERMS 1.1 LANDLORD AND TENANT. This Lease ("Lease") is entered into this 21st day of April,2016, by and between IndustrialEquities Group, LLC, a Minnesota limited liability company ("Landlord") and DJO, LLC, a Delaware limited liability company ("Tenant"). 1.2 PREMISES. Landlord hereby rents, leases, lets and demises to Tenant the following described property ("Premises"), as illustrated on the site plan attached hereto as Exhibit A, approximately 34,316 rentable square feet (consisting of approximately 2,616 square feet of warehouse space, approximately 31,556 square feet of office space and approximately 144 square feet of common area) located in a building (the "Building") commonly referred to as Lakeview Business Campus III, with a street address of 601 Campus Drive, New Brighton, Minnesota 55112 which consists of approximately 46,970 square feet ("Property"). A floor plan of the Premises is attached as Exhibit B and a description of improvements to be constructed is attached hereto as Exhibit C. 1.3 LEASE TERM. The term of this Lease shall commence on October 1, 2016 ("Commencement Date") and shall terminate December 31, 2023 unless sooner terminated as hereinafter provided. In the event that Tenant does not vacate the Premises upon the expiration or termination of this Lease, Tenant shall be deemed in default of this Lease, and Landlord may commence eviction proceedings. Notwithstanding anything in this Lease to the contrary, Landlord shall have the option, in case of any such holding over, to convert the Lease term from a fixed term to a tenancy at will, in which case the term will continue and no eviction proceedings commenced until the tenancy at will is terminated. Whether or not Landlord opts to convert the term to a tenancy at will, Tenant will be liable, during any holding over period, for base rent in an amount equal to one and a quarter (1.25) times the Base Rent which would have been payable by Tenant had the holdover period been a part of the original term of this Lease, together with all additional rent as provided in this Lease. Because rent will accrue with respect to any holdover period in any event, no acceptance of rent by Landlord will be deemed an election to convert the term to a tenancy at will. Rather, Landlord will have the right to bring eviction proceedings unless and until Landlord elects, by written notice, to convert the term to a tenancy at will. Landlord hereby agrees that the Landlord's Work shall be completed as evidenced by the issuance of a City issued Certificate of Occupancy, and delivery of possession shall be delivered to Tenant no later than October 1, 2016 (the "Outside Delivery and Completion Date"). Landlord hereby acknowledges and understands that (a) the Tenant is a party to a certain lease agreement (the "Tenant's Current Lease"), wherein the Tenant is currently operating at another location (the "Tenant's Current Location") and (b) the execution of this Lease (i) has resulted in the Tenant's termination of the Tenant's Current Lease; and (ii) will result inthe Tenant's relocation of all ora portion ofits operations from the Tenant's Current Location to the Premises. As a result of the foregoing, Landlord acknowledges and understands that it is critical to the Tenant's operations that early access to the Premises is granted to Tenant on August 1, 2016 and that the Landlord's Work is completed and that delivery of possession occur no later than the Outside Delivery and Completion Date. Accordingly, notwithstanding anything to the contrary, (a) in the event that the Landlord fails to grant Tenant early access to the Premises by August 1, 2016 as contemplated in Section 14.13 below; or (b) in the event that the Landlord's Work has not been completed on or before the Outside Delivery and Completion Date or (c) in the event that delivery of possession has not yet occurred on or before the Outside Delivery and CompletionDate, and provided that such delay was not caused by the Tenant, in addition to any other rights or remedies which are available to Tenant under this Lease and/or which are otherwise available to Tenant at law or in equity, Landlord shall be obligated to pay to the Tenant an amount which is equal to $2,600.00 per day. 1.4 BASE RENT. Base Rent is: Months Monthly Base Rent October 1, 2016- December 31, 2016 January 1, 2017- December 31,2017 January 1, 2018- December 31, 2018 January 1, 2019- December 31, 2019 January 1, 2020- December 31, 2020 January 1, 2021- December 31, 2021 January 1, 2022- December 31, 2022 January 1, 2023- December 31, 2023 1.5 PERMITTED USE. Office, and Warehouse and related legal purposes and for such other purposes which may be incidental thereto and for any other lawful purpose. 1.6 SECURITY DEPOSIT. $40,750.25. 1.7 PRO RATA SHARE. 73.06% 1.8 PARKING. One hundred and thirty (130) non-exclusive parking stalls shall be provided (see Exhibit D). 1.9 ADDRESSES. Landlord's Address: Tenant's Address: Industrial Equities Group LLC DJO,LLC c/o Industrial Equities LLP 1430 Decision Street 321 First Avenue North Vista, CA 92081 Minneapolis, MN 55401 Attention: Josh Gao, Sr. Director - Global Indirect Procurement Phone: 612/332-1122 Phone: 760/734-3112 A copy of all non-routine or legal notices also shall be mailed or faxed to: DJO,LLC Attn: General Counsel 1430 Decision Street
